NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUL 30 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
RUILI YAO,                                       No.   15-70923

              Petitioner,                        Agency No. A205-748-542

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 26, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Ruili Yao, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’s order affirming without opinion an immigration

judge’s (“IJ’s”) decision denying her application for asylum, withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review the agency’s factual findings for

substantial evidence, applying the standards created by the REAL ID Act. Ren v.

Holder, 648 F.3d 1079, 1084–85 (9th Cir. 2011). We grant the petition for review

and remand.

          Substantial evidence does not support the IJ’s adverse credibility

determination. Yao provided a reasonable explanation for her selection of a larger

travel agency instead of her friend’s smaller agency: she plausibly believed that a

bigger agency could provide greater security and a higher chance of success. The

IJ’s belief that her friend’s agency would have been a better option is “pure

speculation.” Ren, 648 F.3d at 1087 n.5.

          Yao was not inconsistent when she described the extent of her father’s

involvement in her decision. First her father helped her look through newspaper

advertisements; then Yao selected the agency, placed a phone call, and attended

her first appointment alone; later she and her father went to the agency together to

pay the fee. Yao was also not inconsistent when she testified that she told the

agency she wished to come to the United States as a student, but that the agency

presumed that she might seek asylum because Yao also informed the agency of her

arrest.


                                             2
      It was not implausible for Yao to fail to include the details of her medical

treatment in her application for asylum. Yao included a declaration describing the

police officer beating and kicking her to the point of unconsciousness and

corroborated her testimony regarding her treatment with hospital records, which

the IJ did not discuss. Shrestha v. Holder, 590 F.3d 1034, 1040 (9th Cir. 2010)

(noting “the requirement that an IJ not cherry pick solely facts favoring an adverse

credibility determination while ignoring facts that undermine that result”).

      Substantial evidence does support the IJ’s determination that Yao’s answers

to questions regarding her mother’s visits to the United States were not credible.

Credibility determinations based on demeanor merit special deference. Singh-Kaur

v. I.N.S., 183 F.3d 1147, 1151 (9th Cir. 1999). The IJ “specifically and cogently”

described the aspects of Yao’s demeanor that undermined her credibility when

answering questions about her mother’s visits. Arulampalam v. Ashcroft, 353 F.3d

679, 686 (9th Cir. 2003). However, whether Yao’s mother visited Yao one time

or two times “is too trivial, under the total circumstances, alone to form the basis of

the adverse credibility determination.” Shrestha, 590 F.3d at 1046.

      Overall, substantial evidence does not support the IJ’s highly speculative

conclusion that “once [Yao arrived] in the United States, she somehow saw some

sort of advertisement or something about how easy it is to get asylum in the United


                                           3
States by claiming [that] something happen[ed] to someone on [account] of their

religion, and decided to leave school and pursue that route of staying in the United

States instead.”

      We remand Yao’s asylum, withholding of removal, and CAT claims to the

agency, on an open record, for further proceedings consistent with this disposition.

      PETITION FOR REVIEW GRANTED; REMANDED.1




      1
        The Motion To Withdraw Motion To Hold Proceedings in Abeyance is
granted. The Request To Have The Office of Immigration Litigation Review This
Case for Prosecutorial Discretion is denied as moot.
                                          4